IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

DELANO ALFONCA JONES,

             Appellant,

 v.                                                    Case No. 5D17-3876

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 13, 2018

Appeal from the Circuit Court
for Brevard County,
Nancy Maloney, Judge.

Gregory W. Eisenmenger, of Eisenmenger,
Robinson, Blaue & Peters, P.A., Viera, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


                                ON CONCESSION OF ERROR

PER CURIAM.

      Delano Alfonca Jones appeals the trial court’s order denying his motion to return

property seized by the police at the time of his arrest. The State concedes error except

as to the single firearm discharged by Jones resulting in the charges against him. We

accept the State’s concession and reverse the order denying return of the property seized
by the police except as to the shotgun that formed the basis of count III of the charges

brought against Jones.

      AFFIRMED in part; REVERSED in part; and REMANDED.



ORFINGER, TORPY and LAMBERT, JJ., concur.




                                           2